El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La parte apelada solicitó la desestimación del recurso por no haber el apelante archivado en tiempo su alegato.
Se trata de una apelación interpuesta en cierto pleito de divorcio contra una orden de la corte de distrito dictada el 30 de septiembre último mandando depositar en la secreta-ría de dicha corte la suma de ciento cincuenta dólares que el demandante había dejado en poder de su abogado para com-prar una casita a su mujer, la demandada, y, una vez depo-sitada, que fuera destinada al sostenimiento de la deman-dada y a litis expensas. La orden se dictó a petición de la demandada que había sido declarada pobre para litigar como tal en el dicho pleito de divorcio.
La apelación se estableció el 5 de octubre quedando ar-chivada la transcripción que consta de ocho páginas el 8 de noviembre. El 19 de noviembre se solicitó la desestimación, y algún tiempo después, durante el mismo día, el alegato, que consta de tres páginas, fué archivado. El plazo regla-mentario para la presentación del alegato vencía el día anterior.
Claro es que en un caso de esta naturaleza ’ tenemos fa-*937cuitad de permitir que la apelación continúe, pero atendidas todas las circunstancias que aquí concurren, no habiéndose acompañado al alegato affidavit alguno que explique por qué dejó de presentarse en tiempo, ni habiéndose hecho esfuerzo alguno meritorio para demostrar que asiste al apelante una buena causa de acción, a virtud dé la cual se hubiera solici-tado que en el ejercicio de las facultades discrecionales del tribunal se permitiera la presentación del alegato, opinamos que debe desestimarse el recurso.

Desestimado el recurso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.